Title: To James Madison from Robert Briggs, 5 July 1821
From: Briggs, Robert
To: Madison, James


                
                    Dear Sir
                    Madison July 5. 1821
                
                I received yours of the 12 Ultimo several days since but my time has been so occupied as to prevent me from noticing its contents sooner. It

affords me pleasure to lern that you are at length likely to be freed from so unpleasant a visitant as the disease with which your family has been long disturbed. Agreeably to your request I enclose a statement of my account. Accompa[n]ying this are the several numbers of the Journal you were so good as to loan me which I hope you will receive safe.
                Please present my thanks to Mr Todd for his kindness in procurings [sic] the work which I receivd with your friendly letter. With sentiments of high respect & sincere esteem I am Dear Sir Yours &c
                
                    Robert Briggs
                
            